DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
Claims 1, 4-8, 11-14, and 16 are amended.  Claims 1-9 and 11-20 are pending with claims 1-7 and 14-20 withdrawn from consideration.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the aqueous starch mixture" in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, this phrase will be interpreted to refer to the aqueous starch solution, which is set forth in lines 3 and 4 of the claim.  

Allowable Subject Matter
Claims 8, 9, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 8 and 12 are directed to a process of preparing an aqueous starch solution comprising contacting water and a starch to form an aqueous starch solution; heating the aqueous starch solution at a first temperature, the first temperature being greater than about 180 °F, holding the aqueous starch solution at the first temperature for a first time period, the first time period being sufficient to release at least one of amylopectin and amylose; and contacting propylene glycol with the aqueous starch solution during the first time period in a sufficient quantity to form a printable solution having anti-wrinkling and anti-microbial properties.  Applicant argues that the closest prior art of record, Li et al. (US 2008/0295854), does not teach a temperature at which the propylene glycol is added to the solution.  Li et al. teaches mixing starch and water while heating to a temperature of about 90 to 95° C for about 20 to 30 minutes for thermal soaking (¶171).  However, Li et al. teaches that if additional constituents are to be incorporated into the starch/water solution, those constituents should be added after the solution returns to room temperature following the thermal soaking step (¶171).  Li et al. teaches away from adding the propylene glycol during the first time period where the solution is being heated.  Therefore, claims 8, 9, 12, and 13 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 11 and 12, filed September 8, 2022, with respect to the rejection of claims 8, 9, and 11-13 under 35 U.S.C. 102(b) and 103(a) have been fully considered and are persuasive.  The rejections of claims 8, 9, and 11-13 under these statues has been withdrawn.  However, claim 11 is subject to a rejection under 35 U.S.C. 112, second paragraph, as set forth above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767